Hawkins, Justice.
1. A proceeding to confirm and validate revenue-anticipation certificates, which does not involve a construction of the Constitution, and which does not bring in question the constitutionality of a statute, is one which falls within the jurisdiction of the Court of Appeals, and not of the Supreme Court. Jurisdiction is not vested in the Supreme Court because it is contended that a judgment of confirmation and validation would be contrary to stated provisions of the Constitution. Head v. Edgar Brothers Co., 187 Ga. 409 (200 S. E. 792); Dade County v. State of Georgia, 201 Ga. 241 (39 S. E. 2d, 473), and cases cited.
2. Applying the foregoing rulings to the facts of this case, the Court of Appeals, and not the Supreme Court, has jurisdiction of the writ of error.

Transferred to the Court of Appeals.


All the Justices concur.